Filed 8/31/15 Hampton v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



EDDIE LEE HAMPTON,

         Petitioner,                                                     E063910

v.                                                                       (Super.Ct.No. FSB17394)

THE SUPERIOR COURT OF                                                    OPINION
SAN BERNARDINO COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Katrina West, Judge.

Petition granted.

         Eddie Lee Hampton, in pro. per., for Petitioner.

         No appearance for Respondent.

         No appearance for Real Party in Interest.



                                                             1
        In this matter we have reviewed the petition, requested an informal response from

respondent, and received no such filing. We have determined that resolution of the

matter involves the application of settled principles of law, and that the equities favor

petitioners. We conclude that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171,

178.)

                                       DISCUSSION

        Petitioner is currently incarcerated and contends he did not receive adequate credit

toward his sentence. He requested transcripts from his sentencing hearing to prove this

fact. The trial court initially granted the request but issued a subsequent minute order

indicating the transcripts, which were 17 years old, had been destroyed. Petitioner asks

us to order the release of his transcripts, for which he says he already paid, and for the

disclosure of the name of the court reporter who transcribed his sentencing hearing.

        Because it appears the transcripts no longer exist, we cannot order them produced.

However, respondent has not indicated why it cannot provide the name of the court

reporter who transcribed the sentencing hearing. It also failed to answer petitioner’s

allegation that he paid for transcripts but has not been reimbursed.

        Accordingly, we have determined that the petition should be granted in limited

part.




                                              2
                                       DISPOSITION

       Let a peremptory writ of mandate issue, directing the Superior Court of San

Bernardino County to ascertain whether it can determine the name of the court reporter

who transcribed petitioner’s sentencing hearing. If it can, the trial court is ordered to

release that information to petitioner. In addition, we order the trial court to assess

whether petitioner did, in fact, pay for transcripts. If he did and he has not been

reimbursed, the trial court is to return to petitioner any and all monies he paid for the

transcripts he has not received.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 McKINSTER
                                                                                             J.


We concur:


RAMIREZ
                          P. J.


CODRINGTON
                             J.




                                              3